Case 1:19-cv-20966-KMW Document 10 Entered on FLSD Docket 05/01/2019 Page 1 of 17



                                UNITED STATES DISTRICT COURT
                                SOUTHERN DISTRICT OF FLORIDA


   ARANTZA ESPINOZA,                                             CASE NO.: 1:19-cv-20966-KMW

          Plaintiff,

   vs.

   ULTRA ENTERPRISES INC.
   DBA Ultra Music Festival.,
   a Florida for-profit corporation,


         Defendant.
   ____________________________________/

                       AMENDED COMPLAINT FOR DECLARATORY AND
                       INJUNCTIVE RELIEF, AND JURY TRIAL DEMAND

          Plaintiff, ARANTZA ESPINOZA, through undersigned counsel, sues Defendant, ULTRA

   ENTERPRISES INC., Inc., a Florida for-profit corporation (hereinafter referred to as “Ultra”), for

   declaratory and injunctive relief, and damages, and alleges as follows:

   1)     This action is brought under Title III of the Americans With Disabilities Act (“ADA”), that

   is codified in 42 U.S.C. §§12181-12189.

   2)     This action is also brought pursuant to 28 C.F.R. Part 36.

   3)     This Court has jurisdiction over this case based on federal question jurisdiction, as provided

   in 28 U.S.C. §1331 and the provisions of the ADA.

   4)     Furthermore, because this Court has jurisdiction over the ADA claim, the Court has

   supplementary jurisdiction over Plaintiff’s common law tort claim pursuant to 28 U.S.C. §1367.

   5)     Plaintiff is sui juris, and she is disabled as defined by the ADA and ADA Amendments Act

   of 2008, 42 U.S.C. §12101 (“ADAAA”).
Case 1:19-cv-20966-KMW Document 10 Entered on FLSD Docket 05/01/2019 Page 2 of 17



   6)     Defendant, Ultra is a Florida for-profit corporation authorized to do business and doing

   business in the State of Florida.

   7)     Defendant, Ultra is company that organizes and produces an annual music festival in

   Miami-Dade County and brick and mortar store within and during the festival and owns and

   operates www.ultramusicfestival.com and www.ultramerchandise.com.

   8)     Plaintiff seeks declaratory and injunctive relief pursuant to 28 U.S.C. §§ 2201 and 2202.

   9)     Plaintiff desires to prevent discrimination and demands equal access to Defendant’s

   internet websites to purchase music festival tickets through www.ultramusicfestival.com, and

   merchandise through www.ultramerchandise.com.

   10)   Plaintiff also seeks declaratory and injunctive relief for trespass against the Plaintiff’s

   computer. The computer is Plaintiff’s personal property, and a claim for trespass attached to same.

   11) The Defendant is also liable for compensatory damages to Plaintiff as a result of the trespass

   to Plaintiff’s personal property.

   12)   The remedies provided under common law for trespass are not exclusive, and same may be

   sought in connection with suits brought under the ADA.

   13)   Venue is proper in the Southern District of Florida, Miami-Dade Division, since all events,

   actions, injuries, and damages complained of herein occurred in the Southern District of Florida.

   14)   Furthermore, Plaintiff is a resident of Miami-Dade County which falls within the Miami

   Division of the Southern District of Florida.

   15)   At all relevant times, Plaintiff is and was visually impaired and has Leber Congenital

   Amaurosis since birth that substantially impairs Plaintiff’s vision.

   16)   Plaintiff’s visual impairment interferes with her day-to-day activities and causes limitations

   in visualizing their environment. As such, Plaintiff is a member of a protected class under the
Case 1:19-cv-20966-KMW Document 10 Entered on FLSD Docket 05/01/2019 Page 3 of 17



   ADA, 42 U.S.C. § 12102(1) - (2), the regulations implementing the ADA set forth at 28 CFR §§

   36.101, et seq., and in 42 U.S.C. 3602, §802(h).

   17)   Plaintiff regularly uses the computer, but she needs the assistance of special software for

   visually impaired persons. The software that she uses is screen reader software that is readily

   available commercially.

   18)   Defendant is a private entity which owns and operates a music festival that also sells

   merchandise and retail items through a brick and mortar retail store at the festival and on its

   websites. The music festival and retail store within the festival are open to the public, and each of

   Defendant’s location is defined as a “public accommodation" within the meaning of Title III of

   the ADA because Defendant is a private entity which owns and/or operates “[A] bakery, grocery

   store, clothing store, hardware store, shopping center, or other sales or rental establishment,” per

   42 U.S.C. §12181(7)(E) and 28 C.F.R. §36.104(2).

   19)    Defendant’s websites are places of public accommodation per 42 U.S.C. Section

   12181(7)(E) because it’s an extension of Defendant’s brick and mortar store. The public is able

   to, among other things, locate the Defendant’s retail store, view the products available at

   defendant’s location, purchase tickets clothing and other retail items through defendant’s websites,

   sign up for a Defendant’s newsletter, create an account and register to track orders, purchase gift

   cards, and learn the story behind Defendant’s brand.

   20)   Since the Defendant’s websites are public accommodations, it must comply with the

   requirements of the ADA. The websites cannot discriminate against individuals with disabilities.

   21)   Plaintiff is a customer of Defendant who is and was interested in purchasing tickets and

   clothing through Defendant’s websites and at Defendant’s store and visiting Defendant’s brick and

   mortar location.
Case 1:19-cv-20966-KMW Document 10 Entered on FLSD Docket 05/01/2019 Page 4 of 17



   22)      Plaintiff is not able to visit the physical location without the assistance of a family member

   or caretaker, so the ability to purchase merchandise on Defendant’s websites for delivery to her

   home is important to her as an alternative when she is not able to visit the Defendant’s store.

   23) The Websites also services Defendant’s physical store by providing information on its brand,

   sales campaigns, and events, and other information that Defendant is interested in communicating

   to its customers about its physical location.

   24) Since the websites allow the public the ability to locate the Defendant’s retail store, view the

   products available at defendant’s location, purchase clothing, tickets and other retail items, sign

   up for a Defendant’s newsletter, create and account and register to track orders, the websites are

   an extension of, and gateway to, Defendant’s physical store. By this nexus, the websites are

   characterized as an intangible service, privilege and advantage provided by a place of public

   accommodation as defined under the ADA, and thus an extension of the services, privileges and

   advantages made available to the general public by Defendant through its retail brick and mortar

   store.

   25)      Because the public can view and purchase Defendant’s merchandise that is also offered for

   sale by Defendant at its physical store, sign up for a Defendant’s newsletter, create and account

   and register to track orders, purchase gift cards, and learn the story behind Defendant’s brand, the

   Websites are an extension of and gateway to the physical store, which are places of public

   accommodation pursuant to 42 U.S.C. § 12181(7)(E). As such, the Websites, as an intangible

   service, privilege and advantage of Defendant’s brick and mortar location, must be fully accessible

   and in compliance with the ADA, must not discriminate against individuals with disabilities, and

   must not deny full and equal enjoyment of the same services, privileges and advantages afforded

   to the general public both online and at the physical location.
Case 1:19-cv-20966-KMW Document 10 Entered on FLSD Docket 05/01/2019 Page 5 of 17



   26) At all times material hereto, Defendant was and still is an organization owning and operating

   both websites. Since the websites are open through the internet to the public as an extension of

   the retail store, by this nexus the websites are an intangible service, privilege and advantage of

   Defendant’s brick and mortar location, and Defendant has subjected itself and the associated

   websites are created and maintains to the requirements of the ADA.

   27)   Plaintiff is and/or has been a customer who is interested in patronizing, and intends to

   patronize, Defendant’s physical store, and purchase Defendant’s merchandise, sign up for

   Defendant’s newsletter and account through the Websites and at Defendant’s physical store.

   28)       The opportunity to shop Defendant’s merchandise from her home is an important

   accommodation for Plaintiff because traveling outside of the home as a visually disabled individual

   is often a difficult, hazardous, frustrating, confusing, and frightening experience. Defendant has

   not provided its business information in any other digital format that is accessible for use by blind

   and visually disabled individuals using screen reader software.

   29)       Like most consumers, Plaintiff accesses numerous websites at a time to compare

   merchandise and prices. Plaintiff may look at several dozens of sites to compare features and

   prices.

   30)   During the month of March 2019, Plaintiff attempted on several occasions to utilize the

   ultramusicfesitval.com website to browse through the tickets and the ultramerchandise.com

   website to educate herself as to the merchandise and with the intent to make a purchase through

   the websites or at one of Defendant’s physical store.

   31) Places of public accommodation are not just brick-and-mortar structures. The United States

   Department of Justice and the binding case law increasingly recognize that private entities are
Case 1:19-cv-20966-KMW Document 10 Entered on FLSD Docket 05/01/2019 Page 6 of 17



   providing goods and services to the public through websites that operate as places of public

   accommodation under Title III.

   32)   Defendant is required to make reasonable accommodations to its websites for individuals

   with disabilities to allow them to participate in web-based promotions and obtain goods or services

   via the Internet just as sighted persons are able to do.

   33)   Plaintiff utilized Chrome Vox (“Screen Reader Software”) to attempt to purchase clothing

   on Defendant’s website. Plaintiff first entered the main website (www.ultramusicfestival.com)

   and attempted to purchase merchandise through the “Merch” link which opens the Defendant’s

   secondary website (www.ultramerchandise.com). However, the Plaintiff was not able to freely

   and fully use either of Defendant’s websites because they contain access barriers that make it

   inaccessible to persons with disabilities, and for which there is no reasonable accommodation for

   the Plaintiff.

   34) A person who can see can enjoy the benefits and privileges provided by Defendant’s websites

   that include, but are not limited to viewing the products available at defendant’s location,

   purchasing clothing, tickets through defendant’s websites, signing up for a Defendant’s newsletter,

   creating an account to register and track orders, purchasing gift cards, and learning the story behind

   Defendant’s brand.

   35)   A person who cannot see, like the Plaintiff in this case, cannot go to Defendant’s websites

   and avail themselves of the same privileges. Thus, the Plaintiff has suffered discrimination due to

   Defendant’s failure to provide a reasonable accommodation for Plaintiff’s disability.

   36)   The Department of Justice has provided useful guidance regarding website accessibility

   under the ADA, and the binding and persuasive case law in this district has applied the Web

   Content Accessibility Guidelines (“WCAG”) 2.0 or 2.1 to determine accessibility.
Case 1:19-cv-20966-KMW Document 10 Entered on FLSD Docket 05/01/2019 Page 7 of 17



   37) Defendant’s websites do in fact fail the following WCAG 2.0-AA Compliance standards and

   it do not provide sufficient alternatives to serve the equivalent purpose:


   Errors that prevent user to complete desired action
      • For certain required user interface components, the name and role can be
         programmatically determined; and notification of changes to these items are not available
         to assistive technologies; Standard 4.1.2
      • Certain keyboard operable user interface has a mode of operation where the keyboard
         focus indicator is not visible; Standard 2.4.7.
         •    Required Input Fields are not labeled for screen readers due to improper configuration;
              Standard 3.3.2
         •    Required Input Fields are not labeled as required for screen readers due to improper
              configuration; Standard 3.3.2


   Errors that make it difficult to navigate through the website

         •    Missing some mechanisms to bypass blocks of content that are repeated on multiple web
              pages; Standard 2.4.1
         •    Scrolling information starts automatically, lasts more than five seconds, and is presented
              in parallel with other content, but there is no a mechanism for the user to pause, stop, or
              hide it; Standard 2.2.2

         •    Certain visual presentation of text has a contrast ratio less than 4.5:1; Standard 1.4.3



   38)       Furthermore, Defendant’s websites do not contain accessibility assistance that would direct

   a visually impaired person like the Plaintiff to someone who she can contact for assistance,

   questions, or concerns.

   39)       Thus, Defendant has not provided full and equal enjoyment of the services, facilities,

   privileges, advantages, and accommodations provided by and through the websites, in

   contravention of the ADA.

   40)       On information and belief, Defendant is, and at all times has been, aware of the barriers to

   its websites which prevent individuals with disabilities who are visually impaired from
Case 1:19-cv-20966-KMW Document 10 Entered on FLSD Docket 05/01/2019 Page 8 of 17



   comprehending the information within same, and is also aware of the need to provide access to all

   persons who visit its site.

   41)   Plaintiff has no plain, adequate, or complete remedy at law to redress the wrongs alleged in

   this Complaint, such that this suit for declaratory judgment and injunctive relief is her only means

   to secure adequate and complete redress from Defendant’s discriminatory practices in connection

   with use of its websites.

   42) Notice to Defendant is not required because of Defendant’s failure to cure the violations.

   43)   Enforcement of Plaintiff’s rights under the ADA is right and just pursuant to 28 U.S.C. §§

   2201 and 2202.

   44)   Plaintiff has retained the undersigned attorneys to represent her in this case, and has agreed

   to pay them a reasonable fee for their services.



                                 COUNT I – VIOLATION OF THE ADA

   45) Plaintiff realleges paragraphs 1 through 44 as if set forth fully herein.

   46)    Defendant owns and operates the websites https://www.ultramusicfestival.com and

   www.ultramerchandise.com, which are public accommodations subject to the ADA pursuant to 42

   U.S.C. §12181(7)(E).

   47)   Defendant’s websites are inaccessible to persons with disabilities like the Plaintiff, who is

   visually impaired. Plaintiff was not able to enjoy full and equal access to the information and

   services that Defendant has made available to the public on its websites, in violation of 42 U.S.C.

   §12101. et seq, and as prohibited by 42 U.S.C. §12182 et seq.

   48) Defendant’s websites are not in compliance with the ADA.

   49) Defendant has made no reasonable accommodation for Plaintiff’s disability.
Case 1:19-cv-20966-KMW Document 10 Entered on FLSD Docket 05/01/2019 Page 9 of 17



   50) A cursory review of a portion of the Defendant’s websites revealed that the websites are not

   accessible to persons like the Plaintiff that are visually impaired as required by law and for which

   there is no sufficient alternative on Defendant’s websites, including:

   Errors that prevent user to complete desired action
      • For certain required user interface components, the name and role can be
         programmatically determined; and notification of changes to these items are not available
         to assistive technologies; Standard 4.1.2
      • Certain keyboard operable user interface has a mode of operation where the keyboard
         focus indicator is not visible; Standard 2.4.7.

         •    Required Input Fields are not labeled for screen readers due to improper configuration;
              Standard 3.3.2
         •    Required Input Fields are not labeled as required for screen readers due to improper
              configuration; Standard 3.3.2


   Errors that make it difficult to navigate through the website

         •    Missing some mechanisms to bypass blocks of content that are repeated on multiple web
              pages; Standard 2.4.1
         •    Scrolling information starts automatically, lasts more than five seconds, and is presented
              in parallel with other content, but there is no a mechanism for the user to pause, stop, or
              hide it; Standard 2.2.2

         •    Certain visual presentation of text has a contrast ratio less than 4.5:1; Standard 1.4.3



   51) Due to Defendant’s failure to provide ADA compliant websites, the Plaintiff has been injured

   since she has been denied full access to Defendant’s websites.

   52)       As a result, Plaintiff is entitled to injunctive relief pursuant to 42 U.S.C. §12133 and 28

   C.F.R. §36.303 to correct the inaccessibility that leads to discrimination against visually impaired

   persons.

   WHEREFORE, Plaintiff requests entry of judgment in her favor and against Defendant for the

   following relief:

              A.          A declaration that Defendant’s website is in violation of the ADA;
Case 1:19-cv-20966-KMW Document 10 Entered on FLSD Docket 05/01/2019 Page 10 of 17



         B.           An Order requiring Defendant, by a date certain, to update its website, and

         continue to monitor and update its website on an ongoing basis, to remove barriers in order

         that individuals with visual disabilities can access, and continue to access, the website and

         effectively communicate with the website to the full extent required by Title III of the

         ADA;

         C.            An Order requiring Defendant, by a date certain, to clearly display the

         universal disabled logo within its website, wherein the logo [1] would lead to a page which

         would     state   Defendant’s     accessibility    information,    facts,   policies,    and

         accommodations. Such a clear display of the disabled logo is to ensure that individuals

         who are disabled are aware of the availability of the accessible features of the website;

         D.          An Order requiring Defendant, by a date certain, to provide ongoing support

         for web accessibility by implementing a website accessibility coordinator, a website

         application accessibility policy, and providing for website accessibility feedback to insure

         compliance thereto.

         E.           An Order directing Defendant, by a date certain to evaluate its policies,

         practices and procedures toward persons with disabilities, for such reasonable time to allow

         Defendant to undertake and complete corrective procedures to its website;

         F.           An Order directing Defendant, by a date certain, to establish a policy of web

         accessibility and accessibility features for its website to insure effective communication

         for individuals who are visually disabled;

         G.           An Order requiring, by a date certain, that any third-party vendors who

         participate on Defendant’s website to be fully accessible to the visually disabled;
Case 1:19-cv-20966-KMW Document 10 Entered on FLSD Docket 05/01/2019 Page 11 of 17



         H.           An Order directing Defendant, by a date certain and at least once yearly

         thereafter, to provide mandatory web accessibility training to all employees who write or

         develop programs or code for, or who publish final content to, Defendant’s website on how

         to conform all web content and services with ADA accessibility requirements and

         applicable accessibility guidelines;

         I.           An Order directing Defendant, by a date certain and at least once every three

         months thereafter, to conduct automated accessibility tests of its website to identify any

         instances where the website is no longer in conformance with the accessibility

         requirements of the ADA and any applicable accessibility guidelines, and further directing

         Defendant to send a copy of the twelve (12) quarterly reports to Plaintiff’s counsel for

         review.

         J.            An Order directing Defendant, by a date certain, to make publicly available

         and directly link from its website homepage, a statement of Defendant’s Accessibility

         Policy to ensure the persons with disabilities have full and equal enjoyment of its website

         and shall accompany the public policy statement with an accessible means of submitting

         accessibility questions and problems.

         K.           An award to Plaintiff of her reasonable attorney’s fees, costs and expenses;

         and

         Such other and further relief as the Court deems just and equitable.




   [1]
Case 1:19-cv-20966-KMW Document 10 Entered on FLSD Docket 05/01/2019 Page 12 of 17




                                       COUNT II – TRESPASS

   53)   Plaintiff realleges paragraphs 1 through 44 as if set forth herein.

   54)         Both     of      Defendant’s      websites       (www.ultramusicfestival.com         and

   www.ultramerchandise.com) contain software analytics.             Since Plaintiff has navigated

   Defendant’s website as stated herein, Plaintiff’s computer and the personal information and

   browsing history stored therein, has suffered a trespass by Defendant.

   55)    Plaintiff never consented to and was unaware that Defendant’s websites were placing

   software on her computer.

   56)    Defendant committed common law trespass in violation of Florida law against Plaintiff

   because Plaintiff did not consent to the placement of tracking and information securing software

   on her personal computer, which was done without her knowledge and consent.

   57)   Defendant’s trespass has damaged Plaintiff by affecting the condition and value of her

   computer.

   58)   On its websites, Defendant has an internet privacy policy section that can only be accessed

   by clicking a barely visible section at the bottom right of the page called “Legal Notice”, providing

   that they use cookies and similar technologies to collect a consumer’s information and they obtain

   non-public information from their users for their own advertising and marketing purposes by

   placing software on its websites that collect a website user’s preferences and internet browsing

   habits as follows:

          Privacy Statement

          Copyright © 2012 Kool by Design. All Rights Reserved. Ultra Music Festival, Ultra and
          the U design is a registered
          trademark (Reg. No. 2,892,744) and are protected by U.S. and international copyright
          laws, trademark laws, and
Case 1:19-cv-20966-KMW Document 10 Entered on FLSD Docket 05/01/2019 Page 13 of 17



         treaties. Any content, including but not limited to merchandise, designs, graphics, logos,
         and branding are
         protected by U.S. and international copyright laws, trademark laws and treaties. Any use
         in any manner without
         the prior written consent is strictly prohibited. All Rights Reserved.

         Terms and Conditions

         1. General.

         By entering this http://www.ultramerchandise.com site (the “Website”) you attest that
         these Terms and Conditions have been executed and delivered by you and constitute a
         valid and binding
         agreement between you and Kool by Design (“KBD”), and shall be deemed enforceable
         against you in accordance
         with the following terms, (the “Terms”). You represent that you are (1) at least 18 years
         of age, (2) of legal age to
         enter into a binding agreement, and (3) not a person barred from receiving services
         under the laws of the United
         States or other applicable jurisdiction.
         2. Site Use.

         Use of the Website confirms your express consent to follow and to be bound by these
         Terms. If you do not accept these Terms, do not use this Website. Should KBD deem any
         use of this Website to be
         a violation of these Terms in its absolute discretion, KBD reserves the right to seek all
         remedies available by law
         and in equity and to terminate your access or use of this Website at any time, for any
         reason or for no reason and
         without prior notice to you. KBD may at any time, and from time to time, revise these
         Terms by updating this
         posting. It is your obligation to visit this page from time to time to review current Terms.
         Your use of this Website
         following any such revisions confirms your express consent to follow and to be bound by
         the terms and conditions
         as revised.

         3. Ownership of Content.

         The design of this Website and all of its materials, including, but not
         limited to, its software or HTML code, scripts, text, artwork, logos, photographs, images,
         designs, video, audio,
         written and other materials that appear as part of this Website (collectively "Content")
         are protected by U.S. and
         international copyright laws, trademark laws and other treaties. All Content hereunder is
Case 1:19-cv-20966-KMW Document 10 Entered on FLSD Docket 05/01/2019 Page 14 of 17



         provided by KBD under a
         limited license as a service to its current and prospective customers and may be used
         only for the personal, non^
         commercial, purchase of KBD merchandise. Any purchase made for the perceived
         re^sale of KBD merchandise of
         the materials embedded herein shall be deemed a “Commercial Use.” KBD shall
         immediately terminate any
         suspected Commercial Uses and shall prosecute such violation of these Terms to the
         fullest extent of the law or in
         equity. You agree to the following: (a) you may not copy, reproduce, publish, transmit,
         distribute, perform, display,
         post, modify, create derivative works from, sell, license, sublicense or otherwise exploit
         this Website, any of its
         Contents, or any related software or merchandise; (b) you may not access or use the
         Website for any competitive
         or Commercial Use; and (c) you will not permit any copying of the Content. Any
         unauthorized copying or
         Commercial Use, alteration, distribution, transmission, performance, display, or other
         use of the Content is strictly
         prohibited.

         4. Merchandise.

         KBD makes no representation as to the completeness, accuracy, or currency of
         any information on this Website. KBD reserves the right to make changes in information
         regarding price,
         description, or availability without notice; to limit the order quantity of any product
         and/or to refuse service to any
         customer. KBD has made considerable effort to accurately display the various color
         options of its products that
         appear on the Website; however, the actual color you will see will depend on your
         computer, and KBD cannot
         guarantee that your computer will accurately display the merchandise. If a product is out
         of stock or is no longer
         in production, KBD reserves the right to cancel a purchase order.

         5. Collection of Personal Information.

         KBD reserves the right to collect and to store the following
         personal information (the “Account Information”) upon registration and the creation of
         an account with the KBD
         Website:

         a. Email addresses, phone numbers, physical contact information including but not
         limited to shipping and billing addresses
Case 1:19-cv-20966-KMW Document 10 Entered on FLSD Docket 05/01/2019 Page 15 of 17



         b. Transactional information based upon your activities on the Website (such as purchase
         history and content generated by the user or that relates to the user’s account);

         6. Account.

         You are responsible for maintaining the confidentiality of your Account Information
         and for controlling access to your account and your computer. You agree to accept
         responsibility for all activities
         that occur under your account. KBD reserves the right to terminate your account at any
         time, for any reason or for
         no reason and without prior notice to you.

         7. Entire Agreement.

         These Terms constitute the entire agreement between you and KBD
         regarding the specific matters herein, and all prior agreements, letters, proposals,
         discussions and other
         documents regarding the matters herein are superseded and merged into these Terms.

         8. Severability.

         If any term or provision of these Terms is found by a court of competent
         jurisdiction to be invalid, illegal or otherwise unenforceable, the same shall not affect the
         other Terms or
         provisions hereof or the whole of these Terms. Such unenforceable Terms or provisions
         shall be deemed modified
         to the extent necessary in the court's opinion to render such term or provision
         enforceable and the rights and
         obligations of the parties shall be construed and enforced accordingly, preserving to the
         fullest permissible extent
         the intent of the parties herein set forth.

         9. Modification.

         KBD, its successors, assigns, designees or nominees, shall have the sole and
         exclusive right at its discretion to make or have made revisions, modifications,
         alterations, amendments,
         corrections, updates, expansions, condensations, transformations, transpositions,
         arrangements, sound recordings,
         scores, additions to, deletions from or other changes to or derivative works based on
         these Terms or any portion
         thereof in any way KBD may see fit or deem necessary.
Case 1:19-cv-20966-KMW Document 10 Entered on FLSD Docket 05/01/2019 Page 16 of 17



          10. Limitation of Liability.

          IN NO EVENT SHALL KBD BE LIABLE TO ANY PARTY FOR ANY DIRECT,
          INDIRECT, INCIDENTAL, SPECIAL, CONSEQUENTIAL OR PUNITIVE DAMAGES
          OF ANY KIND OR NATURE
          WHATSOEVER, WHETHER ARISING UNDER CONTRACT OR TORT OR ANY OTHER
          THEORY OF LIABILITY EVEN IF THE
          POSSIBILITY OF SUCH DAMAGES WERE DISCLOSED OR COULD HAVE BEEN
          REASONABLY FORESEEN,( FOR USE OF
          THIS SITE OR ANY OTHER LINKED WEBSITE, INCLUDING, WITHOUT
          LIMITATION, LOST PROFITS OR REVENUES,
          COSTS OF REPLACEMENT, BUSINESS INTERRUPTIONS, LOSS OF DATA OR
          DAMAGES RESULTING FROM USE OF OR
          RELIANCE ON THE INFORMATION PRESENT, EVEN IF KBD IS EXPRESSLY
          ADVISED ABOUT THE POSSIBILITY OF SUCH
          DAMAGES.

          11. Jurisdiction.

          No implication is made that the materials published on this Website are
          appropriate for use outside of the United States. If you access this Website from outside
          of the United States, you
          do so on your own initiative and you are responsible for compliance with domestic and
          local laws. These Terms are
          governed by and construed in accordance with the laws of the State of Florida
          notwithstanding conflict of law
          principles. Venue for any legal action arising out of these Terms shall be in the courts of
          Miami-Dade County.

   59) Due to Plaintiff’s disability, she could not understand Defendant’s website and she could not

   give informed consent to Defendant’s installation of data and information tracking software on her

   computer. Defendant also could not give informed consent to Defendant’s collection of her

   browsing history and the placement of analytics on her computer.

   60)   Thus, Plaintiff has no adequate remedy at law to redress Defendant’s knowing and reckless

   disregard for Plaintiff’s right to exclude others from her computer and determine which programs

   should be installed and operated on her computer.
Case 1:19-cv-20966-KMW Document 10 Entered on FLSD Docket 05/01/2019 Page 17 of 17



   WHEREFORE, Plaintiff demands judgment against Defendant for Plaintiff’s damages, interest,

   costs, and such further relief as the Court deems just and equitable.


                                            Request for Jury Trial

   61)   Plaintiff requests a jury trial.


                                                          Submitted by:

                                                          Mendez Law Offices, PLLC
                                                          Attorneys for Plaintiff
                                                          P.O. BOX 228630
                                                          Miami, Florida 33172
                                                          Telephone: 305.264.9090
                                                          Facsimile: 1-305.809.8474
                                                          Email:info@mendezlawoffices.com
                                                          By:            /s/
                                                          DIEGO GERMAN MENDEZ, ESQ.
                                                          FL BAR NO.: 52748

                                                          Adams & Associates, P.A.
                                                          Attorneys for Plaintiff
                                                          6500 Cowpen Road, Suite 101
                                                          Miami Lakes, FL 33014
                                                          Telephone: 305-824-9800
                                                          Facsimile: 305-824-3868
                                                          Email: lr1208@live.com
                                                          By:          /s/
                                                          LYDIA C. QUESADA, ESQ., of Counsel
                                                          FL BAR NO.: 191647
